

 
Exhibit 10.1
 



July 9, 2015
 
Corrine L. Scarpello
Senior Vice President and
Chief Financial Officer
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, Nebraska 68701
 
Dear Connie,
 
We appreciate your agreement to extend your resignation date from your position
as Senior Vice President and Chief Financial Officer of the company as set forth
in the company’s letters to you dated December 22, 2014 and March 25, 2015 (the
“Prior Letters”).  In connection with your resignation as Senior Vice President
and Chief Financial Officer, we have agreed with you on the following amended
terms with respect to your extension:


·  
You will remain as Chief Financial Officer until the earlier of: (1) the next
Chief Financial Officer commencing employment, (2) no later than the departure
date as described in the bullet point immediately below, or (3) upon 30 days
prior written notice if you should accept a full time position elsewhere,
however, in no event sooner than October 15, 2015.



·  
The no later than date for your departure is set as March 31, 2016 unless a new
executive principally responsible for the company’s accounting function is hired
by September 30, 2015, in which case the latest date for departure becomes
December 31, 2015.



·  
Upon your departure, salary and full benefits will continue for a period of six
months irrespective of subsequent employment at another company.



·  
In the event that the next Chief Financial Officer commences employment before
September 30, 2015, salary and full benefits will be paid through September 30,
2015 and then continue for the six month period as described in the bullet point
immediately above.



·  
Your full participation in the transitioning, introduction and integration of
the next Chief Financial Officer including ongoing availability to answer
questions regarding historical information and practices and also visits to the
Omaha office for the first month after departure (not to exceed 8 hours in any
week) as reasonably requested by the next Chief Financial Officer, not to
interfere with employment elsewhere.


 
 

--------------------------------------------------------------------------------

 
Corrine L. Scarpello
July 9, 2015
Page


 

The above departure dates and post-employment payments amend and replace such
terms set forth in the Prior Letters.  We appreciate your offer to assist in the
transition with the new Chief Financial Officer.  If the foregoing is acceptable
to you, please sign and date below and return a signed copy to me.


 
Supertel Hospitality, Inc.
 




/s/ J. William Blackham
J. William Blackham
President and Chief Executive Officer










Accepted and agreed this July 10, 2015




/s/ Corrine L. Scarpello
Corrine L. Scarpello

